Statement of Additional Information Supplement February 17, 2016 Putnam International Capital Opportunities Fund Statement of Additional Information dated December 30, 2015 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are supplemented to reflect that the fund’s portfolio managers are now Robert Schoen and Brett Risser. Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio managers managed as of January 31, 2016. The other accounts may include accounts for which the individuals were not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined managers end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Robert Schoen 27* $9,158,600,000 51 $2,089,400,000 6 $294,000,000 Brett Risser 0 $0 0 $0 0 $0 * 4 accounts, with total assets of $2,590,400,000, pay an advisory fee based on account performance. Ownership of securities The dollar range of shares of the fund owned by each portfolio manager as of January 31, 2016, including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was $0. 2/16
